Name: COMMISSION REGULATION (EC) No 1041/96 of 10 June 1996 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: prices;  plant product
 Date Published: nan

 No L 138/ 14 EN Official Journal of the European Communities 11 . 6 . 96 COMMISSION REGULATION (EC) No 1041/96 of 10 June 1996 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vege ­ tables ('), as last amended by Regulation (EC) No 2933/95 (2), and in particular Article 4 ( 1 ) thereof, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (3), as last amended by Regu ­ lation (EC) No 150/95 (4), and in particular Article 3 (3) thereof, Whereas Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multila ­ teral trade negotiations, the criteria whereby the Commis ­ sion fixes the standard values for imports from third countries, in respect of the products and periods stipu ­ lated in the Annex thereto; Whereas, in compliance with the above criteria, the stan ­ dard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 11 June 1996. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 10 June 1996 . For the Commission Franz FISCHLER Member of the Commission (') OJ No L 337, 24. 12. 1994, p. 66 . (2) OJ No L 307, 20. 12 . 1 995, p. 21 . (3) OJ No L 387, 31 . 12 . 1992, p. 1 . M OJ No L 22, 31 . 1 . 1995, p. 1 . 11 . 6 . 96 | EN | Official Journal of the European Communities No L 138/15 ANNEX to the Commission Regulation of 10 June 1996 establishing the standard import values for determining the entry price of certain fruit and vegetables (ECU/100 kg) (ECU/100 kg) CN code Third country Standard import CN code Third country Standard import code (') value code (') value 0702 00 35 052 84,7 284 72,1 060 80,2 388 72,4 064 59,6 400 76,4 066 41,7 404 63,6 068 62,3 416 72,7 204 46,7 508 71,2 208 44,0 512 64,3 212 97,5 624 524 64,0 95,8 999 68,1 528 71,6 ex 0707 00 25 052 82,7 624 86,5 053 156,2 728 107,3 060 61,0 800 78,0 066 53,8 804 89,0 068 69,1 999 77,7 204 144,3 0809 10 20 052 64,6 624 87,1 061 51,3 999 93,5 064 105,3 0709 10 20 220 317,0 999 73,7 999 317,0 0809 20 49 052 223,4 0709 90 77 052 42,6 061 182,0 204 77,5 064 412 254,1 54,2 624 151,9 068 262,6 l 999 81,5 400 286,4 0805 30 30 052 136,3 600 94,9 204 88,8 624 363,9 220 74,0 676 166,2 388 71,2 999 229,2 400 68,2 0809 30 21 , 0809 30 29 052 63,1 512 54,8 220 121,8 520 66,5 624 106,8 524 100,8 999 97,2 528 73,2 0809 40 20 052 73,2 600 84,0 064 64,4 624 48,9 Il 999 066 84,9 78,8 l 0808 10 61 , 0808 10 63, 068 61,2 0808 10 69 039 111,6 624 111,8 052 64,0 676 68,6 064 78,6 l 999 77,4 (') Country nomenclature as fixed by Commission Regulation (EC) No 68/96 (OJ No L 14, 19 . 1 . 1996, p. 16). Code '999 stands for 'of other origin '.